      Case 2:05-md-01657-EEF-DEK Document 65594 Filed 11/13/18 Page 1 of 1



                                           UNITED STATES DISTRICT COURT
                                           EASTERN DISTRICT OF LOUISIANA


                                                                                                :   MDL NO. 1657
IN RE: VIOXX                                                                                    :
              PRODUCTS LIABILITY LITIGATION                                                     :   SECTION "L" (4)
                                                                                                :
                                                                                                :   JUDGE FALLON
.. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. :   MAG. JUDGE KNOWLES

THIS DOCUMENT RELATES TO ALL CASES:


                                                                      ORDER

           It has come to the Court’s attention that the Judicial Panel on Multidistrict Litigation has

terminated the litigation known as In re Vioxx Product Liability Litigation, bearing MDL 1657.

Accordingly,

           IT IS ORDERED that the Clerk of the United States District Court for the Eastern

District of Louisiana shall close MDL 1657.

           IT IS FURTHER ORDERED that if any party subsequently filed in or removed to a

United States District Court any new claim related to this proceeding, the Court welcomes the

transfer of any such action to this Court for further proceeding.



           New Orleans, Louisiana, this 13th day of November 2018.




                                                                                   _________________________________
                                                                                   UNITED STATES DISTRICT JUDGE




                                                                            1
